Citation Nr: 1624363	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-24 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior January 10, 2014.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to February 1971, including service in the Republic Vietnam from April 1970 to February 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for PTSD are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula)), which provides for a 30 percent rating when the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

VA regulations provide that signs and symptoms of a nonservice-connected condition must be attributed to the service-connected condition when it is not possible to separate the effects of the conditions.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board will attribute the effects of any nonservice-connected psychiatric conditions to his service-connected PTSD where it is not possible to separate the symptoms.  

In a June 2007 rating decision the RO granted service connection for PTSD, rated 30 percent, effective June 27, 2006.  The instant claim for an increased rating was submitted in June 2010.  The Veteran contends that he is entitled to a rating in excess of 30 percent for his PTSD.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The pertinent post-service evidence of record includes a July 2010 Vet Center letter by A.P., LCSW, noting the Veteran has been attending bi-weekly individual psychotherapy since November 2009.  It was noted the Veteran complained of anxiety, depression, and sleep disturbance when he first came to the Vet Center.  It was indicated that the Veteran suffers from passive and fleeting suicidal ideation.  The Veteran also experiences recurrent nightmares of Vietnam, intrusive thoughts, and flashbacks.  He experiences intense psychological distress at exposure to cues that remind him of Vietnam.  It was noted the Veteran also avoids thoughts, feelings, and conversations associated with his service in Vietnam, along with any activities and/or people that remind him of Vietnam.  His symptoms also include feelings of detachment, an inability to trust people, a sense of a foreshortened future, anhedonia, sleep disturbance, irritability, outbursts of anger, difficulty concentrating, and hypervigilance.  It was indicated that the Veteran has had interpersonal difficulties and verbal and physical altercations at work.  

On August 2010 VA examination, it was noted that the Veteran was working full-time as a custodian, with no missed work due to his psychiatric symptoms, although the Veteran recalled conflicts with supervisors and co-workers at his prior employment.  The Veteran was currently married for over 30 years, which he characterized as being essentially loveless since the birth of his daughter, aged 32 years old, with whom he has a close relationship, along with his two grandchildren.  He related his symptoms include nightmares, depression, anhedonia, fatigue, irritability, conflicts with his spouse, and loss of interest in some things he once enjoyed.  On mental status evaluation, the Veteran was very neatly groomed.  He was oriented in all spheres.  His mood was anxious and his affect was congruent.  He had passive suicidal ideation without intent or plan, and no homicidal ideation.  His speech and thought processes were essentially unimpaired.  There was no evidence of hallucinations or delusions.  The Veteran's long- and short-term memory were grossly intact, and his attention and concentration were adequate.  He did not report panic attacks, obsessions, or phobias that interfere with normal functioning, although he believed he suffered a panic attack in December 2009.  He reported adequate maintenance of dress, diet, finances and other activities of daily living.  It was noted that he reported disturbed sleep patterns, which was opined to be likely due to a significant extent to sleep apnea.  The Veteran's judgment and insight were present.  He also reported depression associated with recent personal losses, manifested by passive suicidal ideation, anhedonia, and depressed mood, which was opined to be less likely as not due to any military event or injury.  The diagnoses were adjustment disorder with depressed mood, and PTSD, chronic.  The examiner opined that the symptoms associated with the PTSD alone were mild and recur intermittently.  The examiner assigned a Global Assessment of Functioning (GAF) score of 60 to his "PTSD alone," noting a score of 58 to 64 over the past year.  His separately diagnosed adjustment disorder with depressed mood was assigned a GAF of 50, with a score of 49-55 in the past year.

In his September 2011 VA Form 9, the Veteran's spouse related that the Veteran has had a disturbed sleeping pattern for a long period of time.  She also indicated that the Veteran isolates himself from others, and does not participate in any outside activities.  She further reported the Veteran has a short-term memory problem, and is very irritable.  The Veteran disagreed with several findings noted in the August 2010 VA examination report.  Specifically, he reported he has had depression for many years, and has had numerous panic attacks in the past.  

On November 2014 VA examination, the diagnoses were PTSD and unspecified depressive disorder.  It was noted the Veteran has had daily variable PTSD symptoms (insomnia, recurrent combat nightmares and intrusive memories with mood dysphoria, exaggerated startle response, hypervigilance, hyperarousal, irritability, decreased concentration, social anxiety with isolating and avoidant behaviors, and emotional detachment) since Vietnam.  In addition, he has had daily variable clinical depression symptoms (sad mood with helplessness and frustration, decreased energy, motivation, interests, self-esteem, libido, and hope) since Vietnam.  The examiner noted that the Veteran has had episodic suicidal ideation in the past, but has had no notable recent suicidal or homicidal ideation, impulses or intent.  It was found that the Veteran's chronic anxiety, depression, and post-discharge cognitive disorder symptoms have been continuous, progressive, biologically and behaviorally interactive, and concurrent.  The examiner found that the Veteran's level of occupational and social impairment with regards to his mental diagnoses was manifested by occupational and social impairment with deficiencies in most areas, but it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  The Veteran reported he had no close friends and no social contact with other family members, and has very limited social interactions with his spouse.  The Veteran's symptoms were noted to include: depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; impaired impulse control; and intermittent inability to perform activities of daily living.  

The Board acknowledges that the August 2010 VA examiner opined that the symptoms associated with his adjustment disorder with depressed mood were less likely as not due to any military event or injury.  However, the Board finds this opinion to be inadequate, as the examiner provided no rationale for the conclusion provided, and therefore it is entitled to no probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis).  While the November 2014 examiner separated the symptoms associated with the Veteran's PTSD from those associated with his depressive disorder, the examiner nonetheless was unable to differentiate the occupational and social impairment caused by each mental disorder.  Therefore, the Board finds that the effects from the Veteran's PTSD have not been adequately separated from other Axis I diagnoses.  Accordingly, the Board will attribute those signs and symptoms to the Veteran's service-connected PTSD for the limited purpose of this appeal.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

After a review of the evidence of record, the Board finds that the Veteran's PTSD has been productive of symptoms such as suicidal ideation, panic attacks, depression, anxiety, isolative behavior, chronic sleep impairment, difficulty concentrating, irritability and impaired impulse control, suspiciousness, anhedonia, flashbacks, hypervigilance, short-term memory impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.  His assigned GAF score of 50 (for associated adjustment disorder) in 2010 is reflective of serious symptomatology consistent with a 70 percent rating.

Considering the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, the Board finds that the preponderance of the evidence demonstrates that the Veteran's PTSD has approximated the criteria for a 70 percent rating for the entire appeal period.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

A higher rating of 100 percent is not warranted.  The evidence of record does not show total social and occupational impairment.  Indeed, the Veteran maintains some social relationships, primarily with his daughter and grandchildren.  The Veteran does not experience delusions or hallucinations.  Gross impairment in thought processes was not shown.  While there is some evidence of suicidal ideation, such has been characterized as fleeting, not consistent with being persistent.  There is also no evidence of homicidal ideation.  Minimal hygiene was not noted in the post-service evidence of record.  While there is evidence of memory loss, it is not severe enough or consistent with memory loss resulting in the inability to remember the names of close relatives or his own name.  As total occupational and social impairment has not been shown, a 100 percent rating is not warranted for his PTSD.   



ORDER

A 70 percent rating for PTSD is granted throughout the appeal period, subject to the applicable laws and regulations governing the payment of monetary benefits.  


REMAND

The November 2014 rating decision awarded a TDIU, effective from January 10, 2014.  However, on his VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated he became too disabled to work in July 2011 as a result of all of his service-connected disabilities.  See January 2014 correspondence.  Thus, entitlement to a TDIU prior to January 10, 2014 is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to TDIU is based on an individual's particular circumstances.  Id. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  

Here, the Board finds that a retrospective medical opinion is necessary regarding the impact of the Veteran's service-connected disabilities on his occupational functioning from the date of unemployment (i.e., July 2011).  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008).  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, including a copy of this Remand, to an appropriate VA medical expert for a retrospective medical opinion concerning the functional impact the Veteran's service-connected disabilities had on his occupational functioning, to include employability, prior to January 10, 2014.  

After reviewing the complete record, the examiner is asked to provide an opinion on the functional impact of the Veteran's service-connected disabilities had on his occupational functioning, to include his ability to obtain or maintain employment consistent with his education and occupational experience, since July 2011.  In offering such opinion, the examiner should not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).  The examiner should also consider the Veteran's prior work experience as a custodian (9 years) and truck driver for the United States Postal Service (36 years). 

If the examiner finds that the Veteran's service-connected disabilities, alone or in the aggregate, negatively impacted his occupational functioning to the extent he would be unable to obtain or maintain gainful employment, the examiner should indicate a date of onset, to the extent possible.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

2. Then, after taking any additional development deemed necessary, readjudicate the Veteran's entitlement to a TDIU prior January 10, 2014.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


